Citation Nr: 1521977	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1968 to October 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO, which granted service connection for PTSD and assigned a 30 percent disability rating effective from December 11, 2006, the receipt date for the claim to reopen.  In March 2008, the Veteran submitted a Notice of Disagreement (NOD) with the February 2008 rating decision and thereafter perfected an appeal with respect to the issue addressed in the August 2008 statement of the case, the initial evaluation of PTSD at 30 percent.  The Veteran provided testimony at an August 2011 hearing held before the undersigned on this issue.  In November 2011, the Board remanded the claim to the agency of original jurisdiction (AOJ).  The Board denied the claim in September 2013.  

The Veteran appealed the Board's September 2013 determination to the Court of Appeals for Veteran's Claims, hereinafter "Court."  In October 2014, the Court issued a Memorandum Decision setting aside, "that part of the September 24, 2013, Board decision that denied entitlement to staged ratings for PTSD" and remanded the matter to the Board for further adjudication consistent with the Memorandum Decision. 

The Board noted in the now-set aside decision that despite the fact that the Veteran indicated during his August 2011 hearing that his PTSD affected his employment, it found that no inferred claim for a TDIU under Rice v. Shinseki, 22 Vet App. 447 (2009) had been raised because the Veteran had maintained substantially gainful employment on a full-time basis throughout the appeal period.  In the interim, the Veteran has submitted a claim for TDIU as well as supportive evidence and argument including evidence that he retired and is no longer working.  (See VA form 21-8940 executed in March 2015 as well as argument and evidence submitted by Veteran's attorney in April 2015).  The Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The issue is part of this appeal.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  For the period prior to February 1, 2014, the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; deficiencies in most of the areas was not demonstrated.

2.  For the period beginning February 1, 2014, the Veteran's PTSD more nearly approximates deficiencies in most areas, including work, family relations, judgment, thinking, or mood than occupational and social impairment with reduced reliability and productivity; total occupational and social impairment has not been demonstrated at any time.

3.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD as of February 1, 2014; prior to that date he was working full-time and was thus engaged in substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to February 1, 2014, the criteria for an evaluation of 50 percent for the Veteran's service-connected PTSD have been met; the criteria for an evaluation in excess of 50 percent have not been met for that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  For the period beginning February 1, 2014, the criteria for an evaluation of 70 percent for the Veteran's service-connected PTSD have been met; the criteria for an evaluation in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for entitlement to a TDIU have been met as of February 2014.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2007); Dunlap v Nicholson 21 Vet App 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records dated through January 2015 and private records identified by the Veteran have been obtained.  Additionally, VA provided the Veteran with VA examinations and evaluations to determine the current manifestations of his disability in June 2007 and February 2012.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  The record reflects that the Veteran has challenged the adequacy of the February 2012 examination as being inadequate for rating purposes in a 2012 statement.  Specifically, the Veteran alleges that the examiner was seated behind a desk that was positioned about 15-18 feet away from him, that most of the examiner's face and body was located behind the desk and computer screen, that the lighting was very bright, that the examination duration was only 1 hour, and that the overall examination was impersonal.  However, the Board finds that there is no basis or indication that the examination was inadequate.  The record reflects that the VA examiners on both occasions were clinical psychologists that expressed familiarity with the Veteran's disability picture, reviewed the contents of the Veteran's claims file, conducted required examinations, answered all the questions posed in the examination requests, and rendered opinions that are well-reasoned and consistent with the evidence of record.  Therefore, the VA examinations are deemed to be adequate for rating purposes.  

The Veteran has also provided a report of psychological evaluation and opinion from Jason E. Cooper, Ph.D., licensed clinical psychologist, dated in March 2015, accompanied by a waiver of initial review by the agency of original jurisdiction.  

As noted in the Introduction, the Veteran and his spouse appeared at a hearing in August 2011 before the undersigned Veterans Law Judge (VLJ).  During the Board hearing, the Veteran was assisted by an accredited representative.  The hearing focused on the elements necessary to substantiate the claim for an initial increased disability rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  Accordingly, the Board will address the merits of the claims.

Increased Rating for PTSD 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

The Veteran is currently rated at 30 percent under Diagnostic Code 9411 for PTSD.  This rating has been effective since December 2006, the date he filed a petition to reopen a claim of service connection for PTSD that was denied in May 2004.  

Under the general rating formula for mental disorders, a rating of 30 percent is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  

As noted, the instant claim stems from the petition to reopen filed in December 2006.  The Veteran was initially afforded a VA examination in June 2007, which resulted in the grant of service connection (due to his combat military exposure) and a 30 percent disability rating in the February 2008 rating decision.  During that examination, that Veteran reported that he had isolated and infrequent panic attacks that spontaneously occurred over the past 10 years and that he noticed a loss of interest, withdrawal, unhappiness and difficulty with initiative and motivation.  Additionally, the Veteran reported mild memory loss and sleep impairment.  The examiner opined that the symptoms were mild to moderate.  The examination also revealed that the Veteran had completed his bachelor's degree post military, that he had 2 close friends but withdrew from social activities, that he belonged to an antique car club, that he was the American Legion Post Commander, and that he had been a Boy Scout leader for over 20 years.  No suicidal attempts or a history of violence was indicated.  Further, the examiner noted that the Veteran was cooperative, oriented, and attentive; however, anxious mood was indicated.  The examiner opined that the Veteran experienced recurrent and intrusive distressing recollections and dreams of the combat events when exposed to internal or external cues that symbolize or resemble and aspect of the traumatic event and that his reduced reliability is mainly his withdrawal of activities and less interest in social functioning.  Finally, the examiner rendered a diagnosis of PTSD with panic disorder without agoraphobia and assigned a GAF score of 60, which indicates a moderate impairment in social or occupational functioning.  The Board notes that during the appellate period, other psychiatric diagnoses were indicated by examination reports.  The Board has considered all symptomatology indicated regardless of whether they were able to be clinically attributed to the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. at 182. 

The Veteran submitted a statement in January 2010 indicating that his PTSD, "has gotten much more disabling and more acute."  He noted he was taking Sertraline and Lorazapam, which had even been increased.  He reported more trouble sleeping and renewed nightmares.  

VA afforded the Veteran an additional examination in February 2012.  The results of such examination included a diagnosis of PTSD in partial remission.  Further, the examiner opined that the Veteran had "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress..."  The examiner noted that the Veteran has depressed mood, anxiety, hypervigilance, and sleep impairment, among other symptoms, and that the symptoms are being controlled by prescribed medications.  The examiner assigned a GAF score of 70, which indicates some mild symptoms or difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  During the examination, the Veteran reported that he has personal relationships with four best friends, that he has worked full time for the Florida Department of Transportation since 2008, that he receives good employment performance evaluations, that he has been married for 43 years, that he maintains relationships with four close friends, and that he has close attachments with his grandchildren.  

The record indicates that the Veteran received outpatient treatment at the Gainesville, VAMC from December 2006 through January 2015.  These records reveal treatment for anxiety, panic attacks, and sleep disturbances which are being treated with prescribed medications.  

Social Security Administration records and records provided by the Veteran reflect that he retired in February 2014 from his longtime job with the state department of transportation.  

VA treatment records include a January 2014 notation of impending retirement and increased PTSD symptoms.  His GAF was 50.  An April 2014 notation that the Veteran retired about two months after his last appointment and since then he had increased problems with sleeping, concentration/attention, irritability and poor sleep.  He started taking sertraline again and felt it may have helped a little with mood.  He also reported intrusive recollections and lightheadedness.  Mental status examination revealed him to ne anxious/dysphoric.  The examiner noted a GAF of 50 and noted persistent worsening symptoms of PTSD.  Sertraline was increased.  

The aforementioned report of psychological evaluation from Dr. Cooper is comprehensive and massive inasmuch as it is 13 single-spaced pages.  Dr. Cooper's report was based on interview of the Veteran, review of the 1300+ page VA claims file in its entirety, results of Personality Assessment Inventory and Clinician-Administered PTSD Scale for DSM-V (Past Month Version), detailed assessment of Posttraumatic Stress and review of VA rating criteria.  A detailed review of the Veteran's history was included in the report.  The VA examination reports and treatment records were discussed at length.  Dr. Cooper's diagnosis was PTSD, with delayed expression.  He noted that while VA examiners have generally done well understanding the Veteran's tendency to describe his emotional symptoms as physical concerns, reports that he has demonstrated good work performance and has maintained a good support system are very misleading.  His transfers within Eastern Airlines due to conflict with others was noted and it was further noted that he kept his job with the state only after winning a lawsuit and being assigned to work alone or with a very minimal number of people.  He has withdrawn from his family and volunteer relationships because he cannot deal with stress due to PTSD and only remains with his wife due to her strong religious beliefs.  

Based on his extensive review, Dr. Cooper opined that the Veteran suffered from PTSD at the 50 percent level since at least 2003.  He stated that the Veteran's level of guilt, irritability/anger, conflicts/confrontations with others, withdrawal from family/friends, appetite disturbance, increased alcohol use, chronic sleep disturbance, fatigue, distrust of others, anxiety and depressed mood since some time in 2003 caused him to meet the 50 percent criteria.  Furthermore, Dr. Cooper opined, from the date of his retirement in 2014, the Veteran's almost daily panic attacks, homicidal thoughts and plans, obsessive-compulsive rituals, memory impairment, intrusive thoughts/worries made it difficult for him to adapt to stressful circumstances and unable to establish and maintain effective relationships with anyone other than his spouse.  He opined that the criteria for at least a 70 percent rating were met.  

Moreover, he noted the Veteran's history of significant difficulty in the work environment, particularly when required to work closely with many employees or under close supervision, since his return from Vietnam.  He noted that the Veteran could work only when he was in relative isolation and he could control his emotional state.  The Veteran was fortunate to work in places of employment that transferred rather than fired him.  He noted that since retirement, the Veteran's symptoms of PTSD have increased and it is unlikely that he would be able to return to employment unless he were provided a protected/sheltered work environment which would allow for him to work in relative isolation and use his coping skills (lying down when experiencing panic symptoms) to regulate his emotional state.  Allowance for diminished capacity for memory and persistent fatigue would also have to be made.  Therefore, Dr. Cooper opined that the Veteran is unable to obtain and maintain substantial gainful employment due to PTSD at present and since the time of his retirement in February 2014.  

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms prior to February 1, 2014, more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As noted by Dr. Cooper, prior to February 1, 20114, the Veteran was impaired by guilt, irritability/anger, conflicts/confrontations with others, withdrawal from family/friends, appetite disturbance, increased alcohol use, chronic sleep disturbance, fatigue, distrust of others, anxiety and depressed mood related to PTSD.  

As of February 1, 2014, PTSD is manifested by occupational and social impairment, with deficiencies in most areas for the period on appeal.  The examination report from Dr. Cooper is replete with reference to ongoing manifestations such as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt Dr. Cooper's opinion as it finds it well-supported and thorough.  

The Board also notes that although they are no longer required, the GAF scores of in VA examination and treatment records are not inconsistent with the assignment of these disability ratings.  

In sum, the evidence can be certainly read as showing occupational and social impairment with reduced reliability and productivity prior to February 1, 2014, and deficiencies in most of the areas listed under the criteria for a 70 percent rating thereafter.  Accordingly an initial rating of 50 percent is granted prior to February 1, 2014, and 70 percent is granted as of February 1, 2014. 

However, the Board finds that a disability rating in excess of 50 percent is not warranted prior to February 1, 2014, nor is a rating in excess of 70 percent warranted at any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the Veteran's statements nor VA treatment records and examinations suggest gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The Veteran is married and in fact has had long-time friendships.  

Additionally, these records indicate that the Veteran had suicide thoughts without plan or intent.  Additionally at evaluations and during treatment he was cognitive and oriented and his memory was generally intact as were his attention and concentration.  There were also no noted auditory or visual hallucinations.  The Veteran was able to respond to the examiners.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment. 

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation. 

Thus, for all the foregoing reasons, the Board finds that a 50 percent rating is warranted prior to February 1, 2014, and a 70 percent is warranted thereafter.  A rating in excess of 70 percent is not warranted.

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal not already set forth above.  See Hart, supra.  However, as stated above, while the Veteran's ongoing psychiatric symptoms, described in candid detail in multiple written statements from the Veteran as well as in the testimony, approximate the criteria for a 50 percent rating prior to February 1, 2014, and a 70 thereafter.  In the Board's opinion, there are no findings that show any additional appreciable varying degree of disability when viewed with the perspective of Dr. Cooper's report.  Intermediate levels of disability are not shown.  Therefore, further staged ratings are not appropriate in this case.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The manifestations of the Veteran's service-connected PTSD are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2014).  In this regard, the Veteran's PTSD has been manifested by high anxiety and depression-type symptoms throughout the entire appeal period.  This type of disability picture is specifically addressed in the rating criteria set forth in the above Diagnostic Code.  

In sum, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

TDIU

The Veteran essentially contends that his service-connected PTSD renders him unemployable.  The Board agrees.  Inasmuch as he contends that he met the criteria for TDIU prior to his date of retirement, the Board finds that the preponderance of the evidence is against this assertion because he was engaged in substantial gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) .

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran's service-connected PTSD, now at 70 percent, meets the percentage rating standards for TDIU on a scheduler basis as of February 1, 2014.  38 C.F.R. §§ 4.16(a), 4.25.  Additional service-connected disabilities include bilateral hearing loss, rated 20 percent, diabetes rated 20 percent as of July 2013 and 10 percent as of August 2010, and tinnitus, rated 10 percent.  

In his March 2015 claim for TDIU the Veteran asserts that his service-connected disabilities render him unemployable.  

As noted, the record reflects that the Veteran retired from long-term full time work February 1, 2014.  The treatment and examination record outlined above contains Dr. Cooper's uncontroverted opinion that the Veteran cannot work due to service-connected PTSD.  

Based on review of the evidence, the Board finds that a TDIU is warranted effective February 1, 2014.  The weight of the evidence clearly demonstrates that, since February 1, 2014, the Veteran now has service-connected psychiatric disability of such severity as to preclude employment.  See  Dr. Cooper's report, VA psychological treatment notes in January and April 2014.  The lay statements in conjunction with the medical evidence of severe limitations due to the psychiatric disability, persuade the Board that the Veteran meets the criteria for TDIU effective the date of his retirement.  The Board finds the contentions to be evidence that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD, when taken in view of his work history, and overall level of functional impairment.  As such, the Board finds that entitlement to TDIU is warranted as of that date.  Prior to that date, it is uncontroverted that the Veteran worked full time for many years for the state department of transportation.  Accordingly, the Board finds that while he may have been impaired, he was by definition not unable to secure and follow a substantially gainful occupation.  


ORDER

For the period prior to February 1, 2014, a 50 percent disability evaluation, and no higher, for PTSD is granted, subject to the laws governing the award of monetary benefits.

For the period beginning February 1, 2014, a 70 percent disability evaluation, and no higher, for PTSD is granted, subject to the laws governing the award of monetary benefits.  

Entitlement to TDIU is granted effective February 1, 2014, and not prior thereto, subject to the laws governing the award of monetary benefits.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


